Mr. Justice Clayton
delivered the following dissenting opinion.
. Having the misfortune in this case to differ from my associates, as to the construction of the registration laws of this State, I shall very briefly state the grounds of that difference.
When there is no ambiguity in the terms of a statute, there is, in my estimation, no room for interpretation. From a careful examination of the act as contained in How. & Hutch, p. 343, it is clear to my mind, that the question of notice or want of notice, was not intended by the legislature to be applicable to the case of creditors. The phraseology of our act is different from that of most other statutes, either in England or in this country, upon the subject. The first five sections speak of the consequence of a failure to record, the various instruments of conveyance required to be recorded. In the first section, an unrecorded conveyance is declared not to be good against a purchaser for valuable consideration not having notice thereof, or any creditor; in the second precisely the same words are used. In the third, it is declared, that they shall be void as to all creditors and subsequent purchasers for valuable consideration without notice; “ but the same as between the parties and their heirs, and as to all subsequent purchasers with notice thereof, or with*110out valuable consideration, shall nevertheless be valid and binding.” In the fourth, which relates entirely to personal property, it is said, “ they shall be void in law, as to all purchasers thereof for valuable consideration without notice, and as to all creditors.” The fifth section declares that all conveyances except deeds of trust and mortgages, unless lodged with the clerk to be recorded within three months from the time of their execution, and all deeds of trust and mortgages, .shall take effect and be valid as to all subsequent purchaser^ for valuable consideration without notice, and as to all creditors' from the time when they are lodged with the clerk to be recorded.
In the language of these various sections, it is plain to my apprehension, that the legislature intended that the rights of creditors, when in conflict with an unrecorded deed, should be settled without reference to the point of notice or want of notice. In one part of the third section taken alone, the language might admit a different construction-,, and it might "appear that the doctrine of notice was intended to apply as well to creditors as to purchasers. But this is explained by the subsequent part of the same section, which declares that the unrecorded conveyances “shall be valid as between..the parties, and as to purchasers, with notice, or without vaIuable:consideration,” omitting creditors, and thus leaving the inference: to my mind to be irresistible, that as to creditors they were not to be valid.
With this conviction that the intention of the legislature has been clearly expressed, the adjudications of other courts upon similar statutes, but couched in different terms, cannot induce me to yield my own conclusion'. The English cases proceed upon equitable exceptions, which the courts permitted to prevail in the construction of this statute, as they likewise did in regard, to the statutes of limitations and of frauds. Such equitable exceptions, when _ not made in the statute itself, according to my views, lie beyond the power of the court.
In Virginia, under a similar statute, it has been held that creditors are not affected by notice; Guerrant v. Anderson, 4 Rand: though in that State, the decisions appear not to be uniform. A similar decision has been made in Tennessee, and in *111some of the other States. Washington v. The Banks et al. Mar. & Yer. 54.
It is true that most of the other courts of the Union have decided differently, and if the language of our statute was less plain, and explicit, I might be willing to surrender my own opinion to the authority of those decisions. But to my mind it admits of but one reading.
I shall content myself with this very general view of the subject, because a majority of the court have, after mature deliberation, come to a different conclusion. I say thus much only to show the grounds of my dissent, and that it has not grown out of a want of reflection on the subject.
Note. We -would call the attention of the profession to the argument of Mr. Maury, published as an appendix, at the end of this volume, which was submitted to the court, and considered by them in this cause ; and is published with the approbation of the court.